Citation Nr: 1119666	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an asbestos related lung disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from May 1957 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  During the hearing, the Veteran reported that he would have private medical records available to associate with the claims folder within 60 days of the hearing.  No evidence was submitted within that period.  


FINDING OF FACT

The Veteran's calcified pleural plaques in the lower left hemithorax are at least as likely as not related to asbestos exposure in service.  


CONCLUSION OF LAW

Calcified pleural plaques in the left hemithorax were incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as bronchiectasis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin."  Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.  

The Court has held that 

Neither MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

In the instant case, the Veteran contends that he has interstitial pulmonary fibrosis (asbestosis) due to asbestos exposure from the ships he served on in the Navy.  He reported that he was exposed to wires that were coated and shrouded with asbestos above his bunk.  See Board hearing transcript, page 9.  He indicated that they used to pull themselves up on the brackets that held the wires to get into the bunk.  He also testified that he worked as a roofer for many years after service.  The Veteran testified that he was a Seaman in the Navy and that part of his duties included handling lines and looking after the ship's maintenance.  A review of the Veteran's service personnel records (SPRs) indicates that he was stationed aboard USS Cotten and USS Rooks and that he served as a Seaman, Seaman's Recruit and Seaman's Apprentice.  

Service treatment records (STRs) show no complaints of or treatment for any lung conditions.  A January 1961 separation examination marked the Veteran's lungs and chest as normal.  

In January 2007, the Veteran was accorded a compensation and pension (C&P) respiratory examination.  During the examination the Veteran reported that he was exposed to asbestos found in the pipes, engines, and in the paint that he had to remove.  He stated that after military service he developed occasional wheezes and shortness of breath.  He worked in the roofing industry for 32 years and stated that he had asbestos exposure during that time.  A chest x-ray impression was:  

1.  No infiltrates or effusions.
2.  Calcified pleural plaque left base consistent with patient's history of previous asbestos exposure.

Findings were compatible with previous asbestos exposure.  Diagnosis was asbestosis.  

A February 2007 Computed (axial) Tomography (CT) scan revealed the following:

No parenchymal disease.  There were findings of pleural plaques compatible with previous asbestos exposure.  Therefore, the veteran does not have asbestosis, which is a parenchymal disease.  He has pleural based plaques consistent with previous exposure to asbestos.  Since the veteran does not have asbestosis, the DLCO (diffusion capacity of carbon monoxide) should not be used for rating purpose.  The veteran has mild obstructive lung disease from previous smoking history.

During his September 2008 Board hearing the Veteran testified that he received treatment from private physicians regarding his lungs.  He stated that he was first diagnosed with asbestosis around 1980.  The Veteran testified that he was never a heavy smoker and stated that he did not have a diagnosis of asbestosis or any lung problem at the time he quit smoking.  

During a referral from a private physician dated in October 2008, the Veteran denied asthma, allergies, bronchiectasis, chronic bronchitis, emphysema, pneumonia, pleurisy, pulmonary embolism, or tuberculosis.  The physician noted the Veteran's history as noteworthy for extensive unprotected exposure to asbestos dust in his employment as a roofer.  He also noted that the Veteran smoked cigars briefly for a 10 year period, stopping his consumption approximately 30 years ago.  A chest x-ray revealed no evidence of acute infiltrate.  An area of density overlying the left hemidiaphragm was seen which may represent calcified pleural plaque consistent with asbestosis.  A pulmonary function test (PFT) revealed DLCO decreased by 70 percent, interstitial lung disease, restrictive ventilator dysfunction, asbestosis.  The physician opined that the Veteran had pulmonary and pleural asbestosis.  He stated that when comparing his pulmonary function test results to the results in March 2000 there was a significant decrease in the vital capacity.  He found that with reasonable medical probability that the Veteran's pulmonary and pleural asbestosis was caused by his time served as a Seaman and employment as a roofer.  

In June 2009, the Veteran was accorded another C&P respiratory examination.  During the examination the Veteran reported that he was aboard two destroyers that used asbestos in the pipes and engines.  He stated that he worked in maintenance on the ships and that he was exposed to asbestos.  He stated that after leaving the military, he experienced shortness of breath and occasional wheezing that occurred mostly with exertion.  He stated that he was also exposed to asbestos during his time as a civilian working as a roofer.  CT scan revealed no interval change compared to the 2007 study; calcified pleural plaques, predominantly in the left hemithorax; evidence of linear fibrotic density at the left lower lobe; and left hydronephrosis.  The examiner noted no evidence of asbestosis at the time.  She also noted that there was no evidence of asbestosis in the current or previous CT scan of the chest and that the stated linear fibrotic density was not indicative of asbestosis.  She found that it was a non-specific finding.  There was no lung parenchymal disease suggestive of asbestosis.  She found that the mild obstructive lung disease noted in the PFT's was due to chronic obstructive pulmonary disease (COPD) from smoking.  The DLCO was normal in the PFT's dated in January 2007 and June 2009, which indicated no parenchymal disease such as asbestosis.  The examiner determined calcified pleural plaques were secondary to asbestos exposure but the Veteran had no evidence of asbestosis.  

The Board recognizes that the Veteran believes his current lung condition is related to service.  The Federal Circuit found that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

In this case, the Board finds the Veteran's statements regarding exposure to asbestos on two destroyers to be competent, credible, and probative.  He has reported that he was exposed to wires over his bunk that were coated and shrouded with asbestos that deteriorated, that he looked after the ship's maintenance, and that he was exposed to asbestos in the pipes, engines, and in the paint he had to remove.  There is no reason to doubt his statements regarding exposure to asbestos on two destroyers in service and his statements are consistent with the circumstances of his service.  

Therefore, in order to prevail on his claim, the evidence must show that he has a disability at present which is related to asbestos exposure in service.  To the extent that the Veteran has chronic obstructive pulmonary disorder (COPD), the VA examiner opined that it was due to smoking.  There is no competent evidence to the contrary and therefore service connection for COPD is not warranted.  In that regard, the Board finds that the Veteran as a layperson is not competent to provide an etiological opinion as to COPD.  To the extent that the private physician concluded in October 2008 that the Veteran has pulmonary and pleural asbestosis, the Board finds that the June 2009 opinion of the VA examiner outweighs that opinion.  The VA examiner fully explained why the Veteran does not have asbestosis based on the physical findings and test results.  The VA examiner explained that the Veteran has mild obstructive lung disease as noted in the pulmonary function tests due to COPD from smoking.  Moreover, it was explained that there was no evidence of parenchymal disease such as asbestosis in the PFT DLCO results and on CT scans of the chest.  The private physician indicated only that the PFT showed restrictive ventilator dysfunction and asbestosis but did not explain that conclusion.  Again, the Veteran as a layperson is not competent to diagnose asbestosis.  Ultimately, the Board finds the VA examiner's opinion to be most probative as to the disability manifested by the Veteran based on the amount of detail that was provided to support the opinion.   

Although VA examiners have determined that the Veteran had pleural plaques and no evidence of parenchymal disease, the M21-1MR indicated that, in addition to interstitial pulmonary fibrosis and asbestosis tumors, the inhalation of asbestos fibers can produce a number of organic changes in the respiratory tract, including pleural plaques.  Here, the Veteran is shown to have calcified pleural plaques, predominantly in the left hemithorax and the VA examiner in 2009 indicated that the calcified pleural plaques are secondary to asbestos exposure.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In sum, the Veteran was exposed to asbestos in service and he currently has calcified pleural plaques.  A VA examiner opined the pleural plaques are secondary to asbestos exposure.  The Veteran has reported asbestos exposure in service and post service.  However, it is presumably not possible to determine the specific etiology of the Veteran's pleural plaque.  Accordingly, service connection for calcified pleural plaques in the left hemithorax is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A letter from the RO dated in November 2006 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.

This case was remanded by the Board in March 2009 for additional evidentiary development.  The RO/AMC attempted to comply with all of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (requiring only "substantial," as opposed to exact, compliance).  A letter was sent to the Veteran in April 2009 requesting additional medical records identified in the September 2008 Board hearing.  The Veteran did not provide an authorization of information.  Therefore, the Board finds no further development is necessary in that regard.  The Veteran was also accorded another VA medical examination in June 2009, which addressed the questions posed by the Board.  The examination was adequate as it was based on a review of the medical history, a physical examination and as an opinion with rationale was provided.  The Board finds there has been substantial compliance with its March 2009 remand directives.  

Regarding the duty to assist, STRs, VA treatment records and private treatment records have been obtained and associated with the claims file.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding, accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  In addition, the Veteran has been accorded multiple C&P examinations; the reports of which are of record.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for calcified pleural plaques in the left hemithorax is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


